Order entered January 23, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01516-CR

                       KASEY DEMOND JACKSON, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 7
                                Dallas County, Texas
                        Trial Court Cause No. F14-33686-Y

                                        ORDER
                      Before Justices Bridges, Lang-Miers, and Myers

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandate in this appeal INSTANTER.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE